Title: To Thomas Jefferson from Robert Smith, 6 May 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Navy Department 6th May 1808
                  
                  If you approve the sentence upon William Hook, gunner of the Chesapeak, will you be pleased to place your signature under the word “confirmed”. I think it ought to be confirmed.
                  I have the honor to be very respectfully Sir y ob S
                  
                     Rt Smith
                     
                  
               